Citation Nr: 0528804	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1970 to May 1974.  This matter first came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision of the Regional Office (RO) in Reno, Nevada.  
The veteran currently lives in Illinois, and the claims 
folder is now under the control of the RO in Chicago, 
Illinois.  

A review of the claims folder reveals that the matter was 
remanded by the Board in March 1999, September 2000, and 
April 2001 for further development.  In August 2002, the 
Board determined that service connection for a chronic 
acquired psychiatric disorder, to include PTSD, was not 
warranted on the basis that there was no current medical 
evidence of PTSD, that a psychiatric disability was not shown 
in service, a psychosis was not manifested to a compensable 
degree within the first year following service discharge, and 
any currently present psychiatric disorder had not been shown 
to be etiologically related to the veteran's active service.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court or CAVC)) of the 
Board's denial of his claim for service connection for a 
psychiatric disorder, to include PTSD.  In an order dated in 
March 2003, the Court, pursuant to a joint motion of the 
parties, vacated the decision and remanded the case to the 
Board for further proceedings.  Copies of the Court's order 
and joint motion of the parties have been placed in the 
claims file.  In January 2004, the Board remanded the claim 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no current medical evidence of PTSD.

3.  A psychiatric disability was not shown in service, a 
psychosis was not manifested to a compensable degree within a 
year of discharge from service, and any currently present 
psychiatric disorder is not shown to be etiologically related 
to service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active duty and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 and Supp. 2005).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

The Board notes that a VA letter issued February 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence which would help to substantiate his claim.  He was 
also advised that it was his responsibility to make sure that 
VA received all records not in the possession of a Federal 
agency.  As such, the Board finds that the letter satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  In March 1999, the Board remanded the veteran's 
claim to the RO in part to directly contact the United States 
Air Force Hospital in Wiesbaden, Germany, the McConnell Air 
Force Base in Wichita, Kansas, and a private hospital, St. 
Rose De Lima (now St. Rose Dominican) in Henderson, Nevada, 
to obtain hospitalization reports identified by the veteran.  
A response from the National Personnel Records Center, dated 
in August 1999, reflects that there were no additional 
records for the veteran.  More recently, in April 2001, the 
Board remanded the veteran's claim to the RO in order to 
directly contact the aforementioned facilities for any 
hospital records of the veteran.  In that remand, the Board 
also requested that the aforementioned hospital records be 
directly requested from the Surgeon General's Office (SGO).  
An internal RO memorandum, dated in July 2001, reflects that 
because the veteran served from 1970-1974, there would no SGO 
records pertaining to him because SGO records were only for 
the time frames from 1942-1945 and 1950-1954.

The request for medical records from The United States Air 
Force Medical Center in Wiesbaden, Germany was returned as 
undeliverable, and an Internet inquiry did not show any 
medical center located at Wiesbaden, Germany as the base 
appeared to have been closed due to downsizing of forces 
stationed in Germany.  A response from McConnell Air Force 
Base, dated in July 2001, reflects that they did not have any 
records of the veteran.  There was no response to the RO's 
January and February 2002 letters requesting records of the 
veteran from St. Rose Dominican Hospital.  In a letter, dated 
in February 2002, the RO informed the veteran of its attempts 
to secure medical records from St. Rose Dominican Hospital.  
In a letter to the RO, dated in March 2002, the veteran 
indicated that he had tried to contact St. Rose Dominican 
Hospital, but his attempts were futile.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Service connection may also be granted for chronic diseases, 
such as a psychosis, when it is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2004).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  

Merits of the Claim

Psychiatric disorder

Concerning his claim for service connection for a psychiatric 
disorder, the Board notes that the veteran was seen once in 
July 1972 at the United States Air Force Hospital in 
Wiesbaden, Germany and that an impression of some anxiety 
otherwise no organic neurological problem was entered.  
However, the remainder of the service medical records are 
negative for any additional complaints or findings of a 
psychiatric disability and he was found to be psychiatrically 
normal at service discharge in January 1974.  

The first post-service evidence of any psychiatric disorder 
was not until the mid-1990's, many years following service, 
when the veteran was noted to have received treatment for 
depression and anxiety by a private physician for the 
previous three to four years.  Thereafter, private and VA 
records show diagnoses of bipolar affective disorder, 
schizoaffective disorder and major depression.  Thus, 
inservice treatment and a current disability have been 
established.  Since this current disorder was not manifested 
to a compensable degree within the first post service year, 
the Board must address whether a nexus to service has been 
established.  

 It is noted that in June 2000, the veteran reported having a 
history of being hospitalized during service for psychiatric 
problems.  The examiner stated that the veteran appeared to 
have some sort of anxiety at that time, but that he did not 
have the records from the admissions.  The examiner stated 
that the veteran might have met the criteria for anxiety or 
depression during his inservice hospitalization.  However, 
the veteran was examined by VA in March 2004, and after 
examining the veteran, and reviewing the claims file, the 
examiner stated that the veteran had schizoaffective 
disorder, panic disorder.  The examiner opined that the 
veteran's schizoaffective disorder did not occur during the 
veteran's time in the service and was not caused or 
exacerbated by his service time experience.  The examiner 
further offered the basis for his determination.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).   In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Here the Board finds that the opinion of the June 2000 
clinician is outweighed by the opinion of the March 2004 VA 
examiner who found no relationship between the veteran's 
service and his current psychiatric disorder.  This opinion 
was based on a review of the veteran's records, and 
examination of the veteran.  The examiner further offered 
rationale for his finding.  The June 2000 examiner's finding 
was speculative and no basis was offered for the finding.  
The Board finds that the evidence does not support a finding 
that service connection for a psychiatric disability is 
warranted since there is no showing of a credible nexus 
between service and the current findings.   

PTSD

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that the medical evidence is devoid 
of any diagnosis of PTSD.  In this regard, the VA examiner in 
June 2000 indicated that the veteran did not meet the 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) criteria for PTSD.  On VA examination in March 2004, 
after reviewing the claims file and examining the veteran, 
schizoaffective disorder was diagnosed.  Service connection 
is not in order in the absence of any residuals or evidence 
of a disability currently. See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of present 
disability there can be no valid claim).

Although the veteran and his family members have maintained 
that he currently has a psychiatric disorder, to include 
PTSD, which began during service, as laypersons and not 
health care professionals, they are not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
medical evidence of record does not show that the veteran 
currently has PTSD and there is no medical evidence 
conclusively establishing an etiological relationship between 
any currently diagnosed psychiatric disorder and service.  
The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
PTSD, so the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b).  Accordingly, service connection must be 
denied.


ORDER

Service connection for a psychiatric disability to include 
post-traumatic stress disorder (PTSD) is denied.   




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


